Citation Nr: 0330915	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  99-22 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee disorder, 
claimed as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the VA Medical Center (VAMC) 
in Ann Arbor, Michigan, as well as the 
VAMC in Allen Park, Michigan, and the 
VAMC in Detroit, Michigan, and request a 
complete record of VA treatment for the 
veteran's bilateral knee problems from 
1998 to the present.

2.  Upon receipt of all of the records 
requested in No. 1, please make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine if it is at least as likely as 
not that any currently diagnosed right 
knee disability is proximately due to or 
the result of the veteran's service-
connected left knee disability or 
otherwise related to the veteran's 
military service.  Send the claims 
folder to the examiner for review and 
request that he/she comment on the 
following:

a.  identify all current right knee 
disorders that are found on 
examination and make a specific 
finding as to whether there is x-
ray evidence of arthritis of the 
right knee;

b.  indicate whether the veteran's 
preexisting right knee disorder as 
documented in service medical 
records is etiologically related to 
any currently diagnosed right knee 
disorder;

c.  if so, indicate whether there 
is evidence that the preexisting 
right knee disorder worsened during 
the veteran's military service;

d.  if so, state whether the 
demonstrated worsening in service 
was due to the natural progress of 
such a right knee disorder as 
opposed to aggravation of such 
disorder in service; in this 
regard, the examiner should note 
that temporary or intermittent 
flare-ups during service of a 
preexisting injury are not 
considered aggravation of the 
injury unless the underlying 
condition, as contrasted to the 
symptoms, is worsened;

e.  indicate whether any currently 
diagnosed right knee disorder is 
causally due to, the result of, or 
aggravated by the veteran's 
service-connected left knee 
disorder; if so, identify that 
current right knee disorder; 
comment on the opinion of the 
veteran's private physician that 
the veteran's right knee arthritis 
was caused by the veteran's 
service-connected left knee 
disorder.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



